Appellant was convicted of burglary in the District Court of Bowie County, and given two years in the penitentiary.
The Assistant Attorney General has made a motion to dismiss this appeal, because the recognizance of the appellant, as the same appears in the record, does not show the punishment fixed against appellant. The recognizance is as follows:
"THIS DAY Came into open Court, Chester Willoughby, Defendant in the above styled and numbered cause, who, together with *Page 42 
Frank Davenport and J.A. Davenport, Sureties, acknowledged themselves jointly and severally, indebted to the State of Texas, in the sum of One Thousand ($1000) Dollars, Conditioned that the said Chester Willoughby, who stands charged with the offense of a felony in this Court, and who has been convicted of the offense of a Felony in this Court, shall appear before this Court from day to day, and from Term to Term of same, and not depart therefrom, without leave of this Court, in order to abide a judgment of the Court of Criminal Appeals of the State of Texas, in this cause."
An inspection of the recognizance will show that the ground of the motion is well taken, and the appeal, for that reason, is dismissed. Hays v. State, 83 Tex.Crim. Rep., 204 S.W.R., 330; Goss v. State, 83 Tex.Crim. Rep., 202 S.W.R., 956; Watson v. State, 62 Tex.Crim. Rep..
The motion is sustained and the appeal dismissed.
Dismissed.
                          ON REHEARING.                        January 14, 1920.